Citation Nr: 0901682	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-03 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to reinstatement of service connection 
for asthma, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel







INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in his December 2008 Informal Hearing 
Presentation, the veteran raises the contention that the 
October 1960 rating decision severing service connection for 
asthma was clear and unmistakable error (CUE).  This claim 
was not adjudicated by the RO, and is thus not before the 
Board for appellate consideration.  Therefore, the issue is 
referred back to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection 
for asthma, and the veteran did not appeal that decision.

2.  The evidence associated with the claims file subsequent 
to the August 2005 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim, so as to warrant reopening the 
claim.  

3.  The competent and probative evidence preponderates 
against a finding that the veteran's has a current diagnosis 
of asthma, or that asthma is due to any incident or event in 
military service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the August 2005 
rating decision is new and material, and the claim for 
service connection for asthma is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. § 1101, 1110, 1154, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter included attachments which informed him 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  The Board also 
notes that a June 2005 letter sent in response to a previous 
claim for service connection for asthma explained the bases 
for the severance of service connection for asthma and what 
type of evidence would be considered new and material.  
Finally, the April 2006 SSOC included a section which 
describes how VA determines disability ratings and effective 
dates.

The Board acknowledges that the content of the October 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the veteran did not receive Dingess notice until 
after initial adjudication of the claim (as the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim, so 
as to render any defect in notice non-prejudicial.  For 
example, the November 2005 rating decision, January 2006 SOC, 
and April and October 2006 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the veteran has demonstrated through his 
correspondence and submission of additional evidence that he 
was aware of the type of evidence required to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
The procedural history in this case is quite extensive.  
Service connection was originally granted for asthma with an 
effective date of October 24, 1945, in a May 1948 rating 
decision.  However, in July 1960, VA sent the veteran notice 
of a proposal to sever service connection for asthma, and 
service connection was ultimately severed in an October 1960 
rating decision.  The veteran did not file a timely appeal.  
Consequently, the October 1960 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran filed requests in February 2002 and May 2005 to 
reopen his case and reinstate service connection for asthma.  
However, the RO did not reopen his claim (for failure to 
provide new and material evidence) in September 2002 and 
August 2005 rating decisions.  Those decisions also became 
final, as the veteran did not appeal either one.  Most 
recently, in September 2005, the veteran filed a request to 
reopen his claim for service connection for asthma.  That 
request was denied in a November 2005 rating action which is 
the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the asthma claim on the 
merits in its November 2005 rating decision, January 2006 
SOC, and April and October 2006 SSOCs.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final August 
2005 rating action denying the veteran's claim of entitlement 
to service connection for asthma included service treatment 
records (STRs); private treatment records from Campbell 
Health System from June 2002; VA examinations from May 1946, 
May 1948, May 1953, and August 2002; letters from neighbors 
and relatives; and a May 2005 letter from the veteran's 
family physician, Dr. A. K. G.

The STRs show that the veteran had an asthma attack while in 
active service.  Indeed, he reported to his treating 
physicians at that time that he had suffered a previous 
episode of asthma accompanied by an upper respiratory 
infection in November 1941, prior to entry into active 
service.  The VA examination reports varied in opinion as to 
whether the veteran's asthma had pre-existed his entry into 
service.  The most current August 2002 VA examiner opined 
that the veteran did not currently have, and had not ever 
previously had, asthma.     

Based upon the above evidence, the claim was denied.  
Specifically, the RO in August 2005 determined that there was 
no new and material evidence which tended to substantiate the 
assertion that chronic bronchial asthma was incurred in or 
aggravated by active service, a fact necessary to the 
veteran's claim of entitlement to reinstate service 
connection.  

Evidence added to the record since the time of the last final 
denial in August 2005 includes a September 2005 statement 
from Dr. A. K. G., a July 2006 VA examination and 
accompanying October 2006 addendum, and an independent 
medical evaluation from Dr. C. N. B.  Dr. A. K. G.'s 
statement supports the veteran's contention that 
environmental factors to which he was exposed in active 
service caused or at least exacerbated his asthma; and Dr. C. 
N. B.'s report states that the veteran did not have asthma 
prior to service, that the condition began in service, and 
that the veteran continues to experience recurrence of 
asthmatic symptoms.  

The evidence added to the record since the previous August 
2005 denial constitutes new and material evidence.  It 
addresses the existence of a current disability and the 
relationship between active service and the disability, which 
are unestablished facts necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing a definitive explanation addressing the 
issue of causation of the veteran's asthma.  Finally, it does 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the criteria under 38 C.F.R. 
§ 3.156(a) have been satisfied, and the claim is reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the November 2005 rating action, 
January 2006 SOC, and April and October 2006 SSOCs that are 
part of the pending appeal, the Board may proceed with 
appellate review at this time without prejudicing the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

III.  Service Connection on the Merits

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the veteran contends that he has a current 
diagnosis of asthma which was caused by his active military 
service in the Army.  

A review of the veteran's STRs shows that his January 1942 
entrance medical examination was normal, with the exception 
of first degree pes planus and hemorrhoids.  There is no 
indication or notation of respiratory problems or asthma.  

Next, while in active service, the veteran was hospitalized 
for approximately 10 days in February 1943 for acute 
bronchial asthma.  The form entitled "Clinical Record 
Brief" states "No E.P.T.E. [existed prior to entry]" in 
the space to indicate whether the illness or injury was 
incurred in the line of duty.  Further review of the records 
from his hospitalization reveal that he was admitted with 
asthmatic symptoms, and gave a history of recurrences of 
wheezing and shortness of breath with each cold with which he 
had suffered since November 1941.  At that time, he had an 
illness characterized by fever, malaise, weakness, headaches, 
and cough.  In addition, with this illness, he had wheezing 
and shortness of breath, and was told that he had asthma.  On 
a form entitled "Final Summary," the treatment provider 
wrote that the veteran's history suggested bronchial asthma, 
presumably due to sensitization to bacterial antigens.  
Progress notes further suggested that such an individual is 
very apt to develop sensitivity to other antigens when 
considered with minor discomfort wearing a gas mask.  Thus, 
reclassification was initiated.  

There were no further recorded incidents of asthma while the 
veteran was in service.  His October 1945 separation 
examination report has a notation of the veteran's 
hospitalization for asthma in February 1943, but is otherwise 
normal.  Under the "Lungs" category, the report states that 
they were normal, but also states, "Asthma, LD (Line of 
Duty), no E.P.T.S.," indicating that the asthma was incurred 
during active service and not prior to service.

Following service, the veteran filed a claim for entitlement 
to service connection for asthma in December 1945.  Thus, he 
was afforded several VA examinations shortly after separation 
from service.  First, after a normal physical examination, 
the May 1946 VA examiner diagnosed asthma by history only, 
with attacks occurring every three months on average.  

Next, during a May 1948 VA examination, there was equal and 
full expansion of the lungs, which were normal to percussion.  
On auscultation, there was auscultation of the expiratory 
phase with occasional high-pitched bronchiolar rale.  The 
examiner diagnosed mild bronchial asthma.  There is also 
notation in the report that this condition had existed prior 
to service, first appearing in 1941 (consistent with the 
history the veteran provided in the STRs).  

Physical examination results were similar during a May 1953 
VA examination.  Expansion was equal, tactile fremitus and 
percussion were normal, and breath sounds were broncho-
vesicular with no sonorous or sibilant rales, and no post-
tussive rales.  The diagnosis was chronic bronchial asthma 
from history and records.  

The next indication of respiratory problems is contained in 
June 2002 records from the Campbell Health System.  Thus, 
there is no documentation showing treatment for asthmatic or 
respiratory symptoms until almost 57 years after separation 
from service.  In this regard, the Board notes that evidence 
of a prolonged period without medical complaint or treatment, 
and the amount of time which has elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the 
effect that service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

The Campbell Health System records show that the veteran 
underwent a pulmonary function study which was found to be 
abnormal.  Specifically, the report indicates mild vital 
capacity deficit, minimal volume and flow improvement after 
bronchodilator at present, mild-to-moderate air trapping, 
moderate total lung capacity deficit, moderate reduction in 
diffusing capacity, and flow volume loops that indicated 
moderate restrictive defect.  These findings were consistent 
with a restrictive ventilator defect suggestive of 
interstitial lung disease, pulmonary vascular, or occlusive 
disease.  The report stated that some of the vital capacity 
deficit might be due to cardiac enlargement, interstitial 
pulmonary fibrosis, chest wall disease, previous lung tissue 
resection, etc.  There is no diagnosis of asthma contained in 
the records.  

Two months later, the veteran was afforded a VA examination, 
in August 2002.  The examiner had access to the claims file.  
At that examination, the veteran told the examiner he had no 
previous history of having had respiratory disease or asthma 
prior to entering the service.  He stated he had been treated 
one month before the examination for asthma, which had 
followed on the heels of a bronchial infection.  This was the 
first time he had any treatment for a respiratory problem in 
20 years.  Pulmonary function tests showed minimal 
restrictive ventilatory defect and were not consistent with 
any current or prior asthmatic component.  According to the 
examiner, the veteran's history showed that he had an episode 
of bronchitis while in the service with a transitory 
asthmatic affect that was readily contained on medication.  
The examiner opined that the condition was not permanently 
worsened by service.  The current examination, however, did 
show crackling rales in the right lower lung field, 
posteriorly.  Chest X-rays showed eventration of the left 
hemidiagphragm but was otherwise normal.  The lungs were 
clear.  

Next, the claims file contains a May 2005 letter from the 
veteran's family physician, Dr. A. K. G.  The doctor stated 
that the veteran has current diagnoses of restricted lung 
disease and mild intermittent asthma, and that prior to 
October 1942 the veteran had had no respiratory problems.  
Further, his first episode of asthma had occurred while he 
was in the military.  The doctor noted the veteran worked in 
a dusty environment as an aircraft repairman, and quit 
smoking in 1957.  Finally, according to the doctor, while the 
veteran's respiratory status does not require oxygen, it does 
make him more susceptible to infectious processes.  

The file also contains letters from the veteran's sister and 
neighbor.  The letter from his sister, dated in July 2005, 
states that the veteran did not have asthma prior to his 
enlistment in the Army.  Further, she asserts that asthma 
symptoms surely would have shown up had the condition pre-
existed service, as the veteran worked outdoors with 
livestock.  The July 2005 letter from the veteran's neighbor, 
C. A. W., echoes the same opinion and assertion that the 
veteran did not have asthma prior to service.  

Next, Dr. A. K. G. wrote another letter dated in September 
2005, wherein she asserted that the veteran developed asthma 
and restrictive lung disease due to environmental factors to 
which he was subjected in the military.  The doctor based 
this opinion on the history of the veteran's pulmonary 
symptoms and medical records.

In July 2006, the veteran was afforded another VA 
examination.  The veteran reported he had experienced a 
recurrent cough over the years since his first asthma attack.  
He said he had smoked about 10 cigarettes a day for 10 to 12 
years, but quit smoking 50 years ago.  Pulmonary function 
tests were performed and showed an obstructive pattern with 
no impairment, which could be seen as normal.  Concomitant 
restriction or air trapping could not be ruled out.  Chest X-
rays were taken and compared to X-rays from August 2005.  
There was no significant interval change.  There was 
persistent elevation of the left diaphragm with no change and 
a calcified granuloma in the left lower lung; the lungs were 
clear of parenchymal infiltrate, and the heart was not 
enlarged.  The examiner, after reviewing the claims file and 
performing a physical examination including the above tests, 
diagnosed mild and persistent asthma, by history and medical 
documents from 1942.  Further, the examiner found no evidence 
that the veteran had a history of asthma prior to entry into 
active service.  The examiner stated it would be speculation 
to say whether any environmental exposure in the military led 
to the veteran's asthma.  

The July 2006 VA examiner authored an addendum opinion dated 
in October 2006 after reviewing sections of the claims file 
tabbed by the RO.  The examiner stated the medical documents 
in the claims file provided evidence that the veteran 
experienced asthmatic symptoms prior to entering service.  
Further, the examiner stated there was no evidence that the 
veteran's asthma was permanently aggravated by military 
service.  She based this opinion on the history provided by 
the veteran that his last asthma attack had been in 1946, 
that he did not currently use an inhaler, that he had some 
recent hospitalizations for pneumonia which did require the 
use of oxygen, and that he had a smoking history and 
obstructive sleep apnea.  

Finally, there is a December 2008 report by Dr. C. N. B., a 
private physician retained by the veteran for an independent 
medical evaluation.  Dr. C. N. B. reviewed the veteran's 
claims file but did not physically examine him or take 
additional history from the veteran.  The doctor opines that 
the veteran did not have asthma prior to entering service.  
He bases this opinion on the physical findings at the 
veteran's 1942 entrance examination; namely, the chest 
measurements on inspiration and expiration, the pulse 
measurement taken after exercise, and the lack of any 
notation that the veteran had difficulty breathing in the 
examination report.  Further, he discredits the report by the 
veteran in the STRs that he had an asthma attack in 1941, 
prior to entering service, as the veteran is a layperson not 
qualified to make such diagnoses.  Next, Dr. C. N. B. 
supports the contention that the veteran has a current 
diagnosis of asthma that has been longstanding since active 
service.  The doctor challenges the opinion of the August 
2002 VA examiner that the veteran does not have a current 
diagnosis of asthma.  Specifically, Dr. C. N. B. states that 
the August 2002 pulmonary function test, particularly the 
albuterol test, was done incorrectly, as the veteran had the 
same FEV and FVC prior to and after bronchial dilator 
therapy, which he says is impossible.  Further, the 2002 VA 
examiner's statement that there was no significant 
obstructive defect is not the same as no obstructive defect, 
and thus, the change in diagnosis from asthma to no asthma is 
not well supported.  Moreover, the chest films from 2005 and 
2006 show an elevated left diaphragm which is consistent with 
pulmonary scarring, as would be expected in longstanding 
asthma with recurrent infections.  Finally, the 2002 VA 
examiner did not incorporate the veteran's history of being 
exposed to airplane dust while in service, and the 2006 VA 
examiner did not account for the results of the sputum test 
conducted in May 1953, which had 6 eosinophils and is 
consistent with asthma.  

There are no additional medical records contained in the 
claims file.  

The Board has first considered whether the veteran has a 
current diagnosis of asthma, and concludes that the 
preponderance of the evidence shows that the veteran does not 
currently have asthma.  In reaching this conclusion, the 
Board has weighed a number of medical opinions.  In cases 
such as this, where there are conflicting statements or 
opinions from medical professionals, it is within the Board's 
province to weigh the probative value of those opinions.  In 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court 
of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

First, the Board acknowledges that the October 1945 
separation examination report, as well as the VA examinations 
from May 1946, May 1948, and May 1953 all support a diagnosis 
of asthma at that time.  However, in determining whether the 
veteran has a current diagnosis of asthma, the Board will 
focus on more recent medical documentation.  

In support of a current diagnosis of asthma are the opinions 
of Drs. A. K. G. and 
C. N. B.  By contrast, the August 2002 VA examiner concluded 
that the veteran's history and present physical examination 
was not consistent with a diagnosis of asthma.  The Board 
finds that the opinions of Drs. A. K. G. and C. N. B. are 
less probative than that of the 2002 VA examiner, for the 
following reasons.  

Dr. A. K. G.'s May 2005 letter stated that the veteran has a 
current diagnosis of mild intermittent asthma.  However, she 
provides no basis for this diagnosis, such as test results or 
physical examination findings, nor are there any other 
records from the doctor which contain such results or 
findings.  In fact, a pulmonary function study from June 2002 
from the Campbell Health System, with Dr. A. K. G.'s name at 
the bottom, indicates no finding of asthma.  Thus, Dr. A. K. 
G.'s opinion is conclusory and appears to be speculative at 
best.  Speculative medical opinions are insufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).    

Next, Dr. C. N. B. concluded that the veteran has a current 
diagnosis of asthma on the basis of a review of medical 
records, without having seen or examined the veteran.  The 
doctor seems to base this opinion somewhat on the physical 
examination findings from the 1942 separation examination as 
well as the VA examinations from 1946, 1948, and 1953 that 
followed shortly thereafter.  As stated above, the Board does 
not find these documents to be probative to the question of 
whether the veteran has a current diagnosis of asthma.  
Further, Dr. C. N. B. bases his opinion in part on 
discrediting the opinion of the 2002 VA examiner.  First, he 
concludes that the pulmonary function test must have been 
administered incorrectly.  However, this is a conclusory 
statement with no basis other than that the doctor disagrees 
with the results of the test.  It is speculative, and thus 
cannot be relied upon to form the basis of an opinion 
regarding whether a current diagnosis exists.  See Stegman, 3 
Vet. App. at 230 (1992); Tirpak, 2 Vet. App. at 611 (1992).  
As stated above, Dr. C. N. B. further asserts that the 2002 
VA examiner did not take the films showing an elevated left 
diaphragm into account.  However, upon reviewing the 2002 VA 
examination report, the Board notes that the results of chest 
X-rays taken in August 2002 which show irregularity of the 
left hemidiaphragm are attached to the examination report, 
which would indicate that it was a factor in the examiner's 
conclusion.  

By contrast, the August 2002 VA examiner conducted a physical 
examination of the veteran, including a pulmonary function 
test and chest X-rays, and reviewed the veteran's claims 
file, as stated in the report and made apparent by mention of 
some highlights of the veteran's medical history.  The 
examiner also took a verbal history from the veteran.  
Notably, as previously stated, the veteran told the examiner 
he had not been treated for a respiratory problem in 20 
years, which lends credibility to the examiner's opinion that 
the veteran does not currently have asthma.  The 2002 VA 
examiner also provides specific narrative support for his 
opinion.  

The Board also notes the 2006 VA examiner's diagnosis of 
asthma, by history.  However, a thorough review of the report 
shows that the diagnosis was made on the basis of medical 
documentation from 1942 and the veteran's verbal history 
rather than on any current testing or physical examination.  
For example, the examiner stated the pulmonary function test 
performed as part of the examination could be read as normal.  
Thus, the examiner made a diagnosis based on history and not 
current physical symptoms or testing.  Thus, the Board does 
not consider the 2006 VA examiner's diagnosis to be probative 
in determining whether there is a current diagnosis. 

For these reasons, Drs. A. K. G. and C. N. B's and the 2006 
VA examiner's opinions are found to be less probative than 
the opinion of the August 2002 VA examiner regarding whether 
a current diagnosis of asthma exists.  Accordingly, the 
greater weight of the probative evidence is against finding 
that the veteran has a current diagnosis of asthma.  As a 
result, the claim must fail.  Indeed, in the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
recognizes that the Court has held that the presence of a 
chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall record (which 
here includes exhaustive medical evidence as well as history) 
fails to support a current diagnosis of the claimed 
disability, that holding would not apply.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the present case, the veteran asserts that he has asthma 
that is related to active service.  Specifically, he asserts 
that his first attack occurred in service and that he has had 
recurrent symptoms since that time.  Even if his statements 
can be construed as alleging continuity of symptoms since 
active service, the absence of documented complaints or 
treatment for 47 years following military discharge is more 
probative than his current recollection as to symptoms 
experienced in the distant past.  See Curry v. Brown, 7 Vet. 
App. 59 (1994).  Further, the veteran stated during the 
August 2002 VA examination that he had not had respiratory 
problems in the past 20 years.  Therefore, continuity has not 
here been established, either through the competent medical 
evidence or through the veteran's statements.   

The Board recognizes the sincerity of the veteran's belief 
that he has a disability at this time which was caused by 
active service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, supra.  
The veteran's lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation, as 
discussed above.  However, in this case, the weight of the 
evidence is against a finding that the veteran has the 
claimed disability.  The physical testing and examinations 
performed do not show evidence of asthma, and the veteran 
himself has stated that there was a period of 20 years during 
which he had no respiratory problems.  

Thus, the weight of the competent evidence is against a grant 
of service connection for asthma.  Because the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in the veteran's favor.
 

ORDER

The reopened claim for service connection for asthma is 
denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


